PER CURIAM.
This is an interlocutory appeal from a summary judgment on the issue of insurance coverage. The trial court found a “public or livery conveyance” exclusion to be inapplicable under stipulated and undisputed facts. After review, this court concludes that both the facts and law fully support the trial court’s finding. The vehicle in question was not used as a public or livery conveyance as this exclusion has been defined. Greyhound Rent-A-Car, Inc. v. Carbon, 327 So.2d 792 (Fla. 3d DCA 1976). The summary judgment below is, therefore, affirmed.
CROSS, MOORE and BERANEK, JJ., concur.